Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Certified copy of priority document DE 102017106786.8 has been received.

Allowable Subject Matter
Claims 26 - 29 are allowed.
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-19 and 22-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kopetz et al. (US 2016/0277844 A1).

Claim 16, further comprising a pre-amplifier (Fig.3 and ¶0037, amplifiers 206_1 – 206_m) and an analog-to-digital-converter (Fig.3 and ¶0037, ADC 216) that are both integrated in or on the ASIC die, the analog-to-digital-converter having an output, wherein the analog-to-digital-converter provides at the output a second digital output signal for signals originating from the temperature-sensing element (Fig.3 and ¶0039, ADC 216 output signal from microphone and also output signal from environmental sensors).
Claim 17, wherein the analog-to-digital-converter is adapted to convert a first analog input signal from the MEMS transducer and a second analog input signal from the temperature-sensing element to optionally provide, at the output, a first digital output signal or the second digital output signal for signals originating from the MEMS transducer and from the temperature-sensing element, respectively (Fig.3 and ¶0039, ADC 216 output digital signal from microphone and also output digital signal from environmental sensors).
Claim 18, wherein the temperature-sensing element is embodied as a resistive element or a transistor (¶0023, polysilicon resistors).

Claim 22, further comprising a supply current source adapted to couple a supply current to the analog-to-digital-converter, wherein the supply current strength is dependent on the operation mode of the analog-to-digital-converter to take into account a higher amount of current required for the microphone mode (Fig.3 and ¶0037, bias and reference circuit 212).
Claim 23, in combination with an electronic device, the MEMS microphone being a part of the electronic device (¶0006).
Claim 24, wherein the electronic device is selected from the group consisting of a mobile communication unit, a smart phone, a tablet computer, a smart watch, and a headset (¶0006).
Claim 25, wherein a first output signal and a second output signal originating from the MEMS transducer and from the temperature-sensing element, respectively, share a single output pad (Fig.3, data buffer 222).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 10, 2021
/SIMON KING/Primary Examiner, Art Unit 2653